 



EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made between Mercator
Partners Acquisition Corp., Ltd., a Delaware corporation (the “Company”), and D.
Michael Keenan (the “Executive”) and is entered into as of October 15, 2006 and
shall become effective immediately after the closing pursuant to the Stock
Purchase Agreement (the “Purchase Agreement”) entered into as of May 23, 2006
(the “Purchase Agreement Date”), by and among the Company, Global
Internetworking, Inc., a Virginia corporation, the Executive, Todd J. Vecchio
and Raymond E. Wiseman (the “Effective Date”).
     1. Employment; Scheduled Term. Subject to the terms and conditions of this
Agreement, Company agrees to employ Executive, and Executive accepts employment
and agrees to be employed by Company during the time period commencing on the
Effective Date and ending on the termination of this Agreement as provided in
Section 7 below. The obligations of Executive set forth in the Executive
Assignment of Inventions and Confidentiality Agreement referred to in Section 6
below shall survive the Scheduled Term and shall survive the termination of
Executive’s employment, regardless of the cause of such termination. Executive
hereby represents and warrants to Company that Executive is free to enter into
and fully perform this Agreement and the agreements referred to herein without
breach or violation of any agreement or contract to which Executive is a party
or by which Executive is bound.
     2. Duties. Executive shall serve as Chief Executive Officer of Company with
such duties and responsibilities as may from time to time be assigned to
Executive by the Board of Directors of Company (the “Board”), commensurate with
and customarily assigned to Executive’s title and position described in this
sentence. The duties and services to be performed by Executive under this
Agreement are collectively referred to herein as the “Services”. Executive shall
report directly to the Board. Executive agrees that to the best of his ability
and experience he shall at all times conscientiously perform all of the duties
and obligations assigned to him under the terms of this Agreement. At Company’s
option, it will be entitled to reasonable use of Executive’s name in
promotional, advertising and other materials used in the ordinary course of its
business without additional compensation unless prohibited by law. Executive
initially shall report to the offices located in McLean, Virginia; provided that
Executive’s duties will include reasonable travel, including but not limited to
travel to offices of Company, its subsidiaries and affiliates and current and
prospective customers as is reasonably necessary and appropriate to the
performance of Executive’s duties hereunder. Executive will comply with and be
bound by Company’s operating policies, procedures, and practices from time to
time in effect during Executive’s employment.
     3. Exclusive Service. During the term of employment, Executive will not
perform services for any other entity if such service would be in direct
conflict with the Company’s business interests. Executive will apply his skill
and experience to the performance of his duties and advancing Company’s
interests in accordance with Executive’s experience and skills. Accordingly,
Executive shall not engage in any outside work, business, consulting activity or
render any commercial or professional services, directly or indirectly, for or
on behalf of himself or any other person or organization, whether for
compensation or otherwise, if such services would be in direct conflict with the
Company’s business interests, except with the prior written approval of Company
and Executive shall otherwise do nothing inconsistent with the performance of
Executive’s duties hereunder.





--------------------------------------------------------------------------------



 



     4. Non-Competition and Other Covenants.
          4.1 Non-Competition Agreement. Beginning the Effective Date and
continuing for so long thereafter as Executive is employed by Company or a
subsidiary or affiliate of Company, and for the later of (i) three years from
the Effective Date or (ii) one (1) year period following the termination of
Executive’s employment with Company (collectively, the “Restricted Period”),
Executive will not, directly or indirectly, individually or as an employee,
partner, officer, director or shareholder (except to the extent permitted in
Section 3 above) or in any other capacity whatsoever of or for any person, firm,
partnership, company or corporation other than Company or its subsidiaries:
          (a) Own, manage, operate, sell, control or participate in the
ownership, management, operation, sales or control of or be connected in any
manner with any business engaged, in the geographical areas referred to in
Section 4.2 below, in the design, research, development, marketing, sale, or
licensing of managed data network services that are substantially similar to or
competitive with the business of Company and any of its affiliates; or
          (b) Recruit, attempt to hire, solicit, or assist others in recruiting
or hiring, in or with respect to the geographical areas referred to in
Section 4.2 below, any person who is an employee of Company or any of its
subsidiaries or induce or attempt to induce any such employee to terminate his
employment with Company or any of its subsidiaries.
          4.2 Geographical Areas. The geographical areas in which the
restrictions provided for in this Section 4 apply include all cities, counties
and states of the United States, and all other countries in which Company (or
any of its subsidiaries) are conducting business or are contemplating conducting
business at the time. Executive acknowledges that the scope and period of
restrictions and the geographical area to which the restrictions imposed in this
Section 4 applies are fair and reasonable and are reasonably required for the
protection of Company and that this Agreement accurately describes the business
to which the restrictions are intended to apply.
          4.3 Non-Solicitation of Customers. In addition to, and not in
limitation of, the non-competition covenants of Executive set forth above in
this Section 4, Executive agrees with Company that, for the Restricted Period,
Executive will not, either for Executive or for any other person or entity,
directly or indirectly (other than for Company and any of its subsidiaries or
affiliates), solicit business from, or attempt to sell, license or provide the
same or similar products or services as are then provided, or are then
contemplated of being provided, by Company or any subsidiary or affiliate of
Company to any customer of Company.
          4.4 Non-Solicitation of Executives or Consultants. In addition to, and
not in limitation of, the non-competition covenants of Executive set forth above
in this Section 4, Executive agrees with Company that, for the Restricted
Period, Executive will not, either for Executive or for any other person or
entity, directly or indirectly, solicit, induce or attempt to induce any
employee, consultant or contractor of Company or any affiliate of Company, to
terminate his or her employment or his, her or its services with, Company or any
subsidiary or affiliate of Company or to take employment with another party.
          4.5 Amendment to Retain Enforceability. It is the intent of the
parties that the provisions of this Section 4 will be enforced to the fullest
extent permissible under applicable

2



--------------------------------------------------------------------------------



 



law. If any particular provision or portion of this Section is adjudicated to be
invalid or unenforceable, this Agreement will be deemed amended to revise that
provision or portion to the minimum extent necessary to render it enforceable.
Such amendment will apply only with respect to the operation of this paragraph
in the particular jurisdiction in which such adjudication was made.
          4.6 Injunctive Relief. Executive acknowledges that any breach of the
covenants of this Section 4 will result in immediate and irreparable injury to
Company and, accordingly, consents that the Company shall have the right to seek
injunctive relief and such other equitable remedies for the benefit of Company
as may be appropriate in the event such a breach occurs or is threatened. The
foregoing remedies will be in addition to all other legal remedies to which
Company may be entitled hereunder, including, without limitation, monetary
damages
          4.7 Executive Acknowledgment. Executive acknowledges that for purposes
of enforcement thereof, the covenants set forth in this Section 4 shall also be
applied and construed as if they were set forth in the Purchase Agreement as
additional consideration extended by the Company thereunder.
     5. Compensation and Benefits.
          5.1 Salary. During the term of this Agreement, Company shall pay
Executive an initial salary of $250,000 per annum. Executive’s salary shall be
payable as earned at Company’s customary payroll periods in accordance with
Company’s customary payroll practices. Executive’s salary shall be subject to
review and adjustment in accordance with Company’ customary practices concerning
salary review for similarly situated employees of Company or its subsidiaries.
          5.2 Benefits. Executive will be eligible to participate in Company’s
employee benefit plans of general application as they may exist from time to
time, including without limitation those plans covering pension and profit
sharing, executive bonuses, stock purchases, stock options, and those plans
covering life, health, and dental insurance in accordance with the rules
established for individual participation in any such plan and applicable law.
Executive will receive such other benefits, including vacation, holidays and
sick leave, as Company generally provides to its employees holding similar
positions as that of Executive. Executive has received a summary of Company’s
standard employee benefits policies in effect as of the date hereof, which shall
not be less than Executive receives as of the Purchase Agreement Date unless
such benefits are reduced for all employees holding similar positions as that of
Executive. The Company reserves the right to change or otherwise modify, in its
sole discretion, the benefits offered herein to conform to the Company’s general
policies as may be changed from time to time during the term of this Agreement
          5.3 Cash Bonus. Executive will be eligible to earn up to a $250,000
bonus (the “Maximum Bonus”) during his first year of employment with Company.
One-half of the Maximum Bonus shall be based on the Executive’s performance
against reasonable performance criteria set by the Board and communicated to the
Executive and one half of such potential bonus shall be awarded solely at the
discretion of the Board.

3



--------------------------------------------------------------------------------



 



          5.4 Stock Bonus. Executive will be granted 150,000 shares of
restricted stock of Company as promptly as practicable after the Effective Date
under Company’s equity incentive plan. Such shares of restricted stock shall
vest in four (4) equal amounts over a four (4) year period with the first 37,500
shares of restricted stock vesting on the first anniversary of the Effective
Date. Executive will be eligible to receive additional restricted stock grants
in such amounts, at such times and with such vesting schedules and other terms
as are determined from time to time by the Board.
          5.5 Expenses. Company will reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with Company’s business
are in accordance with Company’s applicable policy and are properly documented
and accounted for in accordance with the requirements of the Internal Revenue
Service. Reimbursement for expenses shall include a car allowance pursuant to
Company’s policy in effect from time to time, that shall not be less than the
car allowance in effect on the Purchase Agreement Date unless such benefits are
reduced for all employees holding similar positions as that of Executive.
     6. Proprietary Rights. Executive hereby agrees to execute an Executive
Invention Assignment and Confidentiality Agreement with Company in substantially
the form attached hereto as Exhibit A.
     7. Termination.
          7.1 Upon Death. The Executive’s employment hereunder shall terminate
automatically upon the death of the Executive. The Company shall pay to the
Executive’s beneficiaries or estate, as appropriate, the compensation to which
he is entitled pursuant to Section 5.1 through the end of the month in which
death occurs, plus the average of the annual bonuses payable to Executive
pursuant to Section 5.3 for each of the last three (3) completed fiscal years of
the Company completed prior to the date of Executive’s death, plus vesting of a
pro rata portion (based upon his service through the date of death) of any
restricted stock granted to Executive pursuant to Section 5.4 determined as if
vesting was on a monthly basis over a 48 month period.
          7.2 Upon Disability. If, in the opinion of a medical doctor
specializing in the appropriate medical specialty, the Executive is prevented
from properly performing his duties hereunder by reason of any physical or
mental incapacity for a period of more than 180 days in the aggregate in any
twelve month period, then, to the extent permitted by law, the Executive’s
employment hereunder shall terminate and Executive shall receive all
compensation due him pursuant to Section 5.1 through the date of termination,
plus the average of the annual bonuses payable to Executive pursuant to
Section 5.3 for each of the last three (3) completed fiscal years of the Company
completed prior to the date of Executive’s disability, plus vesting of a pro
rata portion (based upon his service through the date of disability) of any
restricted stock granted to Executive pursuant to Section 5.4 determined as if
vesting was on a monthly basis over a 48 month period, as well as the
continuation of health benefits for a period of twelve (12) months after the
termination of his employment. Nothing in this Section 7.2 shall affect the
Executive’s rights under any Company sponsored disability plan in which he is a
participant.
          7.3 By Company for Cause. Company may terminate the Executive’s
employment hereunder for Cause (as defined below) at any time by giving written
notice to the Executive. The Company shall pay Executive the compensation to
which he is entitled pursuant

4



--------------------------------------------------------------------------------



 



to Section 5.1 through the end of the day of such termination. For purposes of
this Agreement, the Company shall have “Cause” to terminate the Executive’s
employment during the term of this Agreement only if: (i) the Executive
materially breaches any provision of this Agreement after written notice
identifying the substance of the material breach; (ii) Executive fails or
refuses to comply with any lawful direction or instruction of Company’s Board of
Directors, which failure or refusal is not timely cured, (iii) the Executive
commits an act of fraud, embezzlement, misappropriation of funds, or dishonesty,
(iv) the Executive commits a breach of his fiduciary duty based on a good faith
determination by the Company’s Board of Directors and after reasonably
opportunity to cure if such breach is curable, (v) the Executive is grossly
negligent or engages in willful misconduct in the performance of his duties
hereunder, and fails to remedy such breach within ten (10) days of receiving
written notice thereof from the Board, provided, however, that no act, or
failure to act, by the Executive shall be considered “grossly negligent” or an
act of “willful misconduct” unless committed in good faith and with a reasonable
belief that the act or omission was in or not opposed to the Company’s best
interest; (vi) the Executive is convicted of a felony or a crime of moral
turpitude; or (vi) Executive has a drug or alcohol dependency.
          7.4 By Company without Cause; By Executive for Good Reason. The
Company may terminate the Executive’s employment hereunder at any time, without
any Cause, and Executive may resign for Good Reason (as hereinafter defined),
without any liability other than to pay to the Executive (i) his base salary
through the effective date of termination and (ii) all compensation due pursuant
to Section 5.1 as well as the continuation of salary and health benefits for a
period of twelve (12) months after the termination of his employment, plus the
average of the annual bonuses payable to Executive pursuant to Section 5.3 for
each of the last three (3) completed fiscal years of the Company completed prior
to the date of Executive’s termination (but not less than two-thirds of the
maximum grantable bonus), plus vesting of all restricted stock granted to
Executive pursuant to Section 5.4.
          7.5 Definition of Good Reason. For purposes hereof, “Good Reason”
shall mean a termination by the Executive within ninety (90) days following
(i) the relocation of the primary office of the Executive more than ten
(10) miles from McLean, Virginia, without the consent of Executive, (ii) a
material change in the Executive’s duties such that he is no longer the Chief
Executive Officer of the Company or (iii) removal of Executive as Chief
Executive or failure to nominate him for a position on the board of directors;
(iv) the assignment to the Executive of duties that are inconsistent with his
position or that materially alter his ability to function as Chief Executive
Officer; or (v) a reduction in the Executive’s total base compensation as set
forth in Sections 5.1, 5.2, 5.3 and 5.4.
          7.6 By Executive without Cause. The Executive may terminate his
employment hereunder with thirty (30) days notice at any time.
          7.7 Surrender of Records and Property. Upon termination of his
employment with Company for any reason, the Executive shall deliver promptly to
Company all records, manuals, books, blank forms, documents, letters, memoranda,
notes, notebooks, reports, data, tables, calculations or copies thereof, whether
in tangible or electronic format or media, which are the property of Company or
which relate in any way to the business, products, practices or techniques of
Company, and all other property, trade secrets and confidential information of
Company, including, but not limited to, all documents or electronic records
which

5



--------------------------------------------------------------------------------



 



in whole or in part contain any trade secrets or confidential information of
Company, which in any of these cases are in his possession or under his control.
          7.8 Survival. Notwithstanding any termination of the Executive’s
employment hereunder, and unless specifically provided therein, the Executive
shall remain bound by the provisions of this Agreement which specifically relate
to periods, activities or obligations upon or subsequent to the termination of
the Executive’s employment. Further, Company’s obligation to pay severance upon
termination of the Executive’s employment without cause shall survive
termination of this Agreement.
     8. Miscellaneous.
          8.1 Severability. If any provision of this Agreement shall be found by
any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable and to the extent that to do so would
not deprive one of the parties of the substantial benefit of its bargain. Such
provision shall, to the extent allowable by law and the preceding sentence, be
modified by such arbitrator or court so that it becomes enforceable and, as
modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.
          8.2 Remedies. Company and Executive acknowledge that the service to be
provided by Executive is of a special, unique, unusual, extraordinary and
intellectual character, which gives it peculiar value the loss of which cannot
be reasonably or adequately compensated in damages in an action at law.
Accordingly, Executive and Company hereby consent and agree that for any breach
or violation by Executive of any of the provisions of this Agreement including,
without limitation, Section 3 and 4), a restraining order and/or injunction may
be sought against either of the parties, in addition to any other rights and
remedies the parties may have, at law or equity, including without limitation
the recovery of money damages.
          8.3 No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.
          8.4 Assignment. This Agreement and all rights hereunder are personal
to Executive and may not be transferred or assigned by Executive at any time.
Company may assign its rights, together with its obligations hereunder, to any
subsidiary, affiliate or successor of Company, or in connection with any sale,
transfer or other disposition of all or substantially all the business and
assets of Company or any of their respective subsidiaries or affiliates, whether
by sale of stock, sale of assets, merger, consolidation or otherwise; provided,
that any such assignee assumes Company’s obligations hereunder. This Agreement
shall be binding upon, and inure to the benefit of, the persons or entities who
are permitted, by the terms of this Agreement, to be successors, assigns and
personal representatives of the respective parties hereto.

6



--------------------------------------------------------------------------------



 



          8.5 Withholding. All sums payable to Executive hereunder shall be
reduced by all federal, state, local and other withholding and similar taxes and
payments required by applicable law to be withheld by Company.
          8.6 Entire Agreement. This Agreement (and the exhibit(s) hereto)
constitutes the entire and only agreement and understanding between the parties
relating to employment of Executive with Company and this Agreement supersedes
and cancels any and all previous contracts, arrangements or understandings with
respect to Executive’s employment; except that the Executive Invention
Assignment and Confidentiality Agreement shall remain as an independent contract
and shall remain in full force and effect according to its terms.
          8.7 Amendment. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by an agreement in writing executed by both
parties hereto.
          8.8 Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and hand delivered, sent by
telecopier, sent by certified first class mail, postage pre-paid, or sent by
nationally recognized express courier service. Such notices and other
communications shall be effective upon receipt if hand delivered or sent by
telecopier, five (5) days after mailing if sent by mail, and one (l) day after
dispatch if sent by express courier, to the following addresses, or such other
addresses as any party shall notify the other parties:

         
 
  If to Company:   Mercator Partners Acquisition Corp.
 
      8484 Westpark Drive
 
      Suite 720
 
      McLean, VA 22102
 
      Attn: President and General Counsel
 
       
 
  If to Executive:   D. Michael Keenan
 
      1135 Bellview Road
 
      McLean, VA 22102

          8.9 Binding Nature. This Agreement shall be binding upon, and inure to
the benefit of, the successors and personal representatives of the respective
parties hereto.
          8.10 Headings. The headings contained in this Agreement are for
reference purposes only and shall in no way affect the meaning or interpretation
of this Agreement. In this Agreement, the singular includes the plural, the
plural included the singular, the masculine gender includes both male and female
referents, and the word “or” is used in the inclusive sense.
          8.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.
          8.12 Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be construed in accordance with the laws of the State
of Delaware, without giving effect to the principles of conflict of laws.
[Remainder of page intentionally left blank; next page is signature page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company and Executive have executed this Agreement as
of the date first above written.

     
“COMPANY”
  “EMPLOYEE”
 
   
/s/ Rhodric C. Hackman
  /s/ D. Michael Keenan
 
   
By: Rhodric C. Hackman, President
  By: D. Michael Keenan

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

8



--------------------------------------------------------------------------------



 



Attachment
Exhibit A: Executive Assignment of Inventions and Confidentiality Agreement

 